10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:21-mj-00370-SKV Document9 Filed 07/21/21 Page 1of3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, Case No. MJ21-370 SKV
V. DETENTION ORDER
EZEQUIEL GUADALUPE BELTRAN,
Defendant.
Offenses charged:
Count 1: Possession with Intent to Distribute Fentanyl — 21 U.S.C. Section 841(a)(1)

and (b)(1)(C).

Date of Detention Hearing: July 20, 2021

 

The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
based upon the reasons for detention hereafter set forth, finds:
FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
1. There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §
3142(e) because there is probable cause to believe Mr. Beltran committed a drug

offense with a maximum sentence of ten years or more.

DETENTION ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:21-mj-00370-SKV Document9 Filed 07/21/21 Page 2 of 3

Mr. Beltran was detained for violation of supervised release in CR13-001JLR. Mr.
Beltran stipulated to detention.

Based on these findings, and for the reasons stated on the record, there does not
appear to be any condition or combination of conditions that will reasonably assure
the Mr. Beltran’s appearance at future court hearings while addressing the danger
to other persons or the community.

Taken as a whole, the record does not effectively rebut the presumption that no
condition or combination of conditions will reasonably assure the appearance of the

Mr. Beltran as required and the safety of the community.

IT IS THEREFORE ORDERED:

(1)

(2)

(3)

(4)
\\

\\

Mr. Beltran shall be detained pending trial, and committed to the custody of the
Attorney General for confinement in a correction facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody
pending appeal;

Mr. Beltran shall be afforded reasonable opportunity for private consultation with
counsel;

On order of a court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility in which Mr. Beltran
is confined shall deliver the defendant to a United States Marshal for the purpose
of an appearance in connection with a court proceeding; and

The Clerk shall direct copies of this Order to counsel for the United States, to

DETENTION ORDER - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:21-mj-00370-SKV Document9 Filed 07/21/21 Page 3 of 3

counsel for the Mr. Beltran, to the United States Marshal, and to the United
States Pretrial Services Officer.

Dated this 21st day of July, 2021.

AI} fe far~

MICHELLE L. PETERSON
United States Magistrate Judge

DETENTION ORDER - 3

 
